DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 19-20,  the claims contain limitations drawn to durometer values; Examiner understands such values being related to the hardness of elastic materials such as rubber and plastic.  However, neither Applicant’s disclosure nor Claims 19-20 contain enough information such that one of ordinary skill in the art is apprised of what material actually infringes upon the claimed subject matter.
	Although durometer can be measured on a scale of zero to 100, it’s not a unit of measurement. It’s actually a dimensionless measurement, meaning durometer numbers measure how hard or soft a material is relative to other materials that have been measured using the same durometer scale, known as a shore hardness scale.  
	Different shore hardness scales were invented so that engineers and product teams could discuss the hardness of materials using a consistent, universal, and reproducible reference. The three most common shore hardness scales are shore 00, shore A, and shore D.  Durometer numbers are relative to the materials on their specific scale, meaning there’s no direct relationship between hardness on one durometer scale and hardness on another.
	For example, a material with a durometer hardness of around 80 on a shore 00 scale is about as hard as a pencil eraser, but a material with a measurement of 80 on the shore D durometer scale has the hardness of a hard hat.
	Additionally, to the best of Examiner’s knowledge, the properties of temperature range and durometer values for an elastomer are not related.  In other words, an elastic compound may have a certain hardness (durometer) and be useful in a certain temperature range, but there is no correlation of the two properties.  
	In the present application, Applicant fails to disclose:
	-  Which hardness scale is used, thereby rendering Claim 19, which requires a “durometer value of approximately 80” indefinite, as it is unknown what material would infringe upon the claim.
	-  The relevance of “a first temperature range” to a durometer reading, thereby rendering Claim 20, which requires “the durometer of the material is approximately constant over a first temperature range” indefinite, as it is unknown what material would infringe upon the claim.  Examiner further notes that the disclosure fails to mention any preferred temperature range, the length of time the material will be exposed to said temperature range (if the range is considered “extreme” with respect to room temperatures), or any given reason for using a certain material with specific hardness and temperature properties.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 6-9, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Standing (US 3,933,086).
Regarding Claim 1, Standing discloses a vane for a dispenser comprising: 
a flexible outer surface (Fig 3, item 62, "rubber layer" and Col 2, lines 61-64) curved around a horizontal axis (Col 2, lines 61-64);
a plurality of flexible teeth (64) arranged along the length of the outer surface (62),
the teeth having an approximately uniform height a radial distance from the horizontal axis (Fig 3 shows teeth at "approximately uniform height),
the flexible outer surface and flexible teeth are radially moveable relative to the horizontal axes (Col 2, lines 61-64, "extending longitudinally of the roll and perpendicular to the direction in which the roll surfaces travel").  

    PNG
    media_image1.png
    789
    648
    media_image1.png
    Greyscale

	
	Regarding Claim 2, Standing discloses a vane for a dispenser further comprising an inner surface (Examiner's annotations).  
	Regarding Claim 6, Standing discloses a vane for a dispenser wherein the inner surface and outer surface have the same geometric cross section (Standing, Examiner's annotations, wherein both inner and outer surfaces have a circular cross section).  
	Regarding Claim 7, Standing discloses a vane for a dispenser wherein the inner surface comprises a flexible material (Standing, which teaches rubber as a material for the "surface layer" per Col 2, lines 61-64).  
	Regarding Claim 8, Standing discloses a vane for a dispenser wherein the inner surface, outer surface, and teeth are formed using the same flexible material (Standing, which teaches rubber as a material for the "surface layer" per Col 2, lines 61-64).  
	Regarding Claim 9, Standing discloses a vane for a dispenser wherein the inner surface is configured to receive a rigid shaft (Standing, 48) driven by a motor (Standing, Col 2, lines 46-57).
	Regarding Claim 12, Standing discloses a vane for a dispenser wherein  wherein the vane comprises an approximately circular cross-section (the entire vane 34, 36, 38, 40 of Standing have approximately circular cross-sections, as shown in the cross-sectional view of Fig 2).
	Regarding Claim 15, Standing discloses a vane for a dispenser wherein the plurality of flexible (Standing teaches rubber material at Col 2, lines 61-64) teeth are arranged in straight lines along the length of the outer surface (interpreted by Examiner as not spiraling across the length of the roll in an auger-like fashion. Standing's Fig 2 teaches teeth in straight lines across the roll).
	Regarding Claim 16, Standing discloses a vane for a dispenser wherein the plurality of flexible (Standing teaches rubber material at Col 2, lines 61-64) teeth extend continuously along the length of the outer surface (the teeth in Standing Figure 2 appear to extend continuously along the length of the roll as shown in Fig 1).

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Standing.
	Regarding Claim 11, Standing teaches the claimed invention, to include an inner surface (Examiner’s annotations) with a cross-section.  However, Standing doesn’t explicitly describe the shape of said cross-section to include the cross-section being polygonal as claimed by Applicant.
	However, it would have been an obvious matter of design choice to make the different portions of the cross-section of the inner surface of the vane as taught by Standing to whatever form or shape was desired or expedient, for example to accept a shaft of a particular shape.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  

Claim 3-5, 10, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Standing in view of Edison (3,933,086).
	Regarding Claim 3, Standing teaches the claimed invention, to include a flexible outer surface (Standing teaches the use of rubber material at Col 2, lines 61-64).  However, Standing is silent on a vane for a dispenser further comprising a plurality of flexible radial segments extending radially between the inner surface and flexible outer surface.  
	Edison, however, teaches a vane for a dispenser further comprising a plurality of radial segments (Fig 4, item 28, see Examiner's annotations, and page 2, Col 1, lines 15-25) extending radially between the inner surface and flexible outer surface.
	The advantages of Edison’s teachings include corrugated plates with teeth shaped in a manner that suffer much less wear and tear and better results than in plates with straight teeth.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Edison’s teachings to Standing’s disclosures by replacing the flexible teeth of standing with the plate/teeth combination of Edison (fashioned out of rubber as taught by Standing) in order to gain the advantages of corrugated plates with teeth shaped in a manner that suffer much less wear and tear and better results than in plates with straight teeth.

	
    PNG
    media_image2.png
    815
    806
    media_image2.png
    Greyscale



	Regarding Claim 4, Standing as modified above teaches a vane for a dispenser wherein each flexible (Standing teaches rubber material) radial segment (Edison, 28) has a distal end coupled to the outer surface (Examiner's annotations), wherein the teeth (Edison, 40 and pg 2, Col 1, lines 56-60)) are arranged between the distal radial ends of adjacent radial segments.  
	Regarding Claim 5, Standing as modified above teaches a vane for a dispenser wherein the outer surface comprises a plurality of surface segments (Edison, 41, see Examiner's annotations, and pg 2, Col 1, lines 55-60)) supported by the radial segments (Edison, 28), and wherein the teeth are formed between the surface segments (Examiner's annotations).  
	Regarding Claim 10, Standing is silent on a vane for a dispenser wherein the inner surface comprises a plurality of interior surface segments and a plurality of corners between the interior surface segments.  
	Edison, however, teaches a vane for a dispenser wherein the inner surface comprises a plurality of interior surface segments and a plurality of corners between the interior surface segments (Edison, which discloses a plurality of plates 28; each plate contains these features).  
	The advantages of Edison’s teachings include corrugated plates with teeth shaped in a manner that suffer much less wear and tear and better results than in plates with straight teeth.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Edison’s teachings to Standing’s disclosures by replacing the flexible teeth of standing with the plate/teeth combination of Edison (fashioned out of rubber as taught by Standing) in order to gain the advantages of corrugated plates with teeth shaped in a manner that suffer much less wear and tear and better results than in plates with straight teeth.
	Regarding Claim 13, Standing is silent on a vane for a dispenser wherein the plurality of flexible teeth are formed from curves in the outer surface.  Edison, however, teaches a vane for a dispenser wherein the plurality of teeth (Edison, 40, Examiner's annotations) are formed from curves in the outer surface (Edison, 41, Examiner's annotations).
	The advantages of Edison’s teachings include corrugated plates with teeth shaped in a manner that suffer much less wear and tear and better results than in plates with straight teeth.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Edison’s teachings to Standing’s disclosures by replacing the flexible teeth of standing with the plate/teeth combination of Edison (fashioned out of rubber as taught by Standing) in order to gain the advantages of corrugated plates with teeth shaped in a manner that suffer much less wear and tear and better results than in plates with straight teeth.
	Regarding Claim 14, Standing is silent on a vane for a dispenser wherein the plurality of flexible teeth are angled in a direction of rotation around the horizontal axis.  Edison, however, teaches a vane for a dispenser wherein the plurality of teeth are angled in a direction of rotation around the horizontal axis (Edison, pg 2, Col 2, lines 60-65).  
	The advantages of Edison’s teachings include corrugated plates with teeth shaped in a manner that suffer much less wear and tear and better results than in plates with straight teeth.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Edison’s teachings to Standing’s disclosures by replacing the flexible teeth of standing with the plate/teeth combination of Edison (fashioned out of rubber as taught by Standing) in order to gain the advantages of corrugated plates with teeth shaped in a manner that suffer much less wear and tear and better results than in plates with straight teeth.
	Further regarding Claims 13-14,  Standing teaches the use of rubber material for teeth at Col 2, lines 61-64.  Therefore, the combination of Standing in view of Edison (wherein the material of Standing is used to make the shapes of Edison) would result in “flexible teeth” as claimed by Applicant.
	Regarding Claim 17, Standing is silent on a vane for a dispenser wherein the outer surface comprises a plurality of surface segments, and wherein the teeth are formed between the surface segments.  Edison, however, teaches a vane for a dispenser wherein the outer surface comprises a plurality of surface segments (Edison, 41, see Examiner's annotations, and pg 2, Col 1, lines 55-60), and wherein the teeth are formed between the surface segments (Examiner's annotations).  
	The advantages of Edison’s teachings include corrugated plates with teeth shaped in a manner that suffer much less wear and tear and better results than in plates with straight teeth.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Edison’s teachings to Standing’s disclosures by replacing the flexible teeth of standing with the plate/teeth combination of Edison (fashioned out of rubber as taught by Standing) in order to gain the advantages of corrugated plates with teeth shaped in a manner that suffer much less wear and tear and better results than in plates with straight teeth.
	Regarding Claim 18, Standing as modified above teaches a vane for a dispenser wherein  each of the surface segments are substantially flat (per Edison: "the curve of each corrugation is struck on a short radius extending substantially parallel with the tangent of the roll" at pg 2, Col 1, lines 60-63), and the surface segments curve around the horizontal axis (Edison, Fig 4, wherein plates 28, and therefore the segments, curve around the horizontal axis as established by shaft 13 at pg 2, Col 2, lines 9-14).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Standing in view of rubbermill.com (website and .pdf found at https://rubbermill.com/wp-content/uploads/durometer.pdf ).
	Regarding Claim 19,  the claim contains the limitation “wherein the flexible outer surface has durometer value of approximately 80.”  However, Applicant has not provided the type of Durometer reading used in the claim.  Examiner therefore takes the broadest reasonable interpretation of the term, that is “a durometer value of approximately 80 on the Type A scale”.
	Standing discloses the use of rubber for the outer surface (Claim 1), but does not address the hardness of said rubber as indicated by its durometer value.  However, the use of rubber with a hardness of “approximately 80” is well-known according to rubbermill.com, which teaches that this particular hardness is somewhere between a “rubber shoe heel” and a “typewrite platen”.  These two physical examples of making rubber with a hardness of “approximately 80” on the Type A scale are extremely well known.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to ensure the rubber components of the teachings of Standing had a durometer value of 80, or whatever was desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image3.png
    805
    747
    media_image3.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Standing in view of us.misumi-ec.com (website and .pdf found at https://us.misumi-ec.com/pdf/fa/2010/p2121.pdf ).
	Regarding Claim 20,  the claim contains the limitation “wherein the durometer of the material is approximately constant over a first temperature range.”  However, Applicant has not provided a range of temperature.  Examiner further notes that a “durometer” is a machine, that takes “durometer readings”.  Examiner therefore takes the broadest reasonable interpretation of the claimed limitation, that is “wherein the durometer reading of the material is approximately constant over a temperature range of 50 degrees C”.
	Standing discloses the use of rubber for the outer surface (Claim 1), but does not address the its durometer reading with respect to a given temperature range.  However, us.misumi-ec.com teaches a wide variety of rubbers that are stable across a wide range of materials.  The smallest range taught is 50 degrees for “Low Elastic Rubber”.
	Therefore, Examiner concludes that it is known to use rubber in the construction of “flexible materials”, wherein the durometer (reading) of the rubber material is approximately constant over a temperature range of 50 degrees C. 
	 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to ensure the rubber components of the teachings of Standing had a durometer reading that was constant over a first temperature range (to include a minimum of 50 degrees C as indicated by us.misumi-ec.com), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753